STEPHENS, J.
After further consideration of this case on rehearing, we are of the opinion that we were in error in holding that the judgment against the Southern Casualty Company should he reversed, for the reason that the district judge allowed amended petitions to be filed and the suit continued in effect against said company after having sustained two exceptions of no cause of action in its behalf. The judgments sustaining the exceptions and dismissing the suits were not signed and the correctness of the rulings of the trial judge in these respects are not properly reviewable by this court. However, the decree in our original opinion is not affected thereby, as clearly no judgment can be rendered against the Southern Casualty Company.
We held in the original opinion, and we think correctly, that the defendant the Louisiana State Normal College was not an incorporated public board, body, commission, or institution authorized by the laws of the state to hold property, or sue and be sued. Section 1 of Act No. 20 of 1914 therefore does not apply to the Louisiana State Normal College. As an action will not lie in favor of plaintiff and against the college, it necessarily follows that an action cannot be maintained in favor of plaintiff and against the insurer, the Southern Casualty Company.
It is therefore ordered that the decree with the reservations therein contained in our -original opinion be reinstated and made the .final judgment of this court.